Citation Nr: 0602288	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  00-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for defective hearing 
in the right ear.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to an increased (compensable) rating for 
defective hearing in the left ear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that determined that no new and 
material evidence had been submitted to reopen claims for 
service connection for right ear hearing loss and for 
tinnitus that had been previously denied by the Board in 
February 1990.  The RO also denied a compensable rating for 
left ear hearing loss in the June 2000 rating action.  

In a November 2003 decision, the Board determined that the 
veteran's claims for service connection for tinnitus and 
right ear hearing loss had been reopened based on new and 
material evidence.  The Board then remanded the issues of 
service connection for these disabilities, as well as that of 
entitlement to a compensable rating for left ear hearing 
loss, to the RO for further development and readjudication.  
The case is now before the Board for further appellate 
consideration.  

The issue of entitlement to an increased rating for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran currently has a hearing loss in the right 
ear related to service.  

2.	The competent evidence demonstrates that the veteran's 
currently diagnosed tinnitus is related to service.  



CONCLUSION OF LAW

1.	Defective hearing in the right ear was incurred in 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.385 (2005).  

2.	Tinnitus was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issues of entitlement to service connection for a right ear 
hearing loss and tinnitus, further assistance is unnecessary 
to aid the appellant in substantiating those claims.  

I.  Factual Basis.  

The December 1979 report of the examination conducted prior 
to induction into service shows pure tone thresholds of 30, 
30, 20, 15, 25, 25 decibels at 500, 1000, 2000, 3,000, 4,000 
and 6,000 Hertz in the right ear. The veteran's service 
medical records indicate that in June 1980, he complained of 
bilateral decreased hearing for three months and ringing in 
the ears. He said that these had worsened after he had been 
to the rifle range.  At that time, audiology examination 
showed pure tone thresholds of 55, 55, and 60 decibels in the 
right ear at 500, 1000, and 2000 decibels.  Nonorganic 
hearing loss was noted. The diagnoses included serous otitis 
of the right ear. In July 1980, the audiology examination 
results showed pure tone thresholds in the right ear to be 
25, 20, 20, 15, and 15 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz. The veteran was treated for an ear infection in 
December 1980. A separation examination was not conducted 
prior to the veteran's service discharge.

VA audiological examination of the right ear conducted in May 
1988 showed a speech reception threshold of 24 decibels in 
the right ear with 96 percent discrimination. It was said 
that pure tone thresholds in the right ear showed normal 
hearing except for a 10 decibel conductive loss at 1000 
cycles.  VA audiological examination of the right ear dated 
in August 1989 showed pure tone thresholds in the right ear 
of 30, 25, 20, 25, and 20 decibels at 500, 1000, 2000, 3,000, 
and 4000 Hertz. The speech recognition ability was 100 
percent correct. At that time the veteran complained of 
constant ringing in his ears. Tinnitus was not diagnosed.  

A March 2000 VA speech audiometry examination noted pure tone 
thresholds of 35, 20, 20, and 25 decibels in the right ear 
and 40, 45, 50, and 50 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  The pure tone average was 25 
decibels in the right ear and 46 decibels in the left ear.  
Speech recognition ability of 88 percent correct in the right 
ear and the left ear was noted. The veteran reported constant 
tinnitus with an onset in 1981.  

In a statement dated in June 2000, the veteran submitted 
claims for an increased rating for left ear hearing loss and 
service connection for defective hearing in the right ear and 
tinnitus.  

During a VA consultation in August 2000 it was noted that the 
veteran's right ear hearing was normal across the range with 
a 10 to 20 decibel air/bone gap noted from 250 to 1000 Hertz.  
Speech discrimination was said to be excellent.  There was a 
mild conductive hearing loss in the left ear through 500 
Hertz with hearing within normal limits through the rest of 
the range.  VA outpatient records dated in May 2001 show a 
diagnosis of tinnitus.

II.	Legal Analysis  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Service connection will be presumed if sensorineural hearing 
loss, as a disease of the central nervous system, is 
demonstrated to a compensable degree within one year of 
service. 38 U.S.C.A. § 1112l 1113; 38 C.F.R. § 3.307, 3.309.

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2005).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).
In regard to the issue of service connection for hearing loss 
in the right ear, the Board notes initially that the veteran 
has complained of hearing loss in the right ear ever since 
service.  The record indicates that the veteran's right ear 
hearing loss meets the initial criteria for service 
connection under 38 C.F.R. § 3.385 since speech 
discrimination was noted to be 88 percent in the right ear on 
a VA audiogram of March 2000.  While a subsequent audiogram 
reported "excellent" speech discrimination just a few 
months later, the term excellent in this instance is too 
vague for us to assume that the veteran's speech 
discrimination in the right ear is currently greater than 94 
percent which would preclude a grant of service connection 
under the provisions of 38 C.F.R. § 3.385.  The record 
therefore does establish that the criteria for a service 
connectable hearing loss in the right ear under 38 C.F.R. 
§ 3.385 are currently met.  In view of the above, the Board 
concludes that service connection for defective hearing in 
the right ear is warranted.  

Regarding the veteran's claim for tinnitus, the Board also 
notes that an episode of ringing in the ears was noted during 
service and the record indicates that the veteran was 
formally diagnosed as having tinnitus in 2001.  Therefore, 
since the record shows that tinnitus had its onset during 
service, service connection for this disability is granted. 


ORDER

Service connection for defective hearing in the right ear is 
granted.  

Service connection for tinnitus is granted.  


REMAND

In view of the grant of service connection for defective 
hearing in the right ear, it is apparent that further 
adjudication by the RO of the issue of an increased rating 
for defective hearing is warranted prior to further appellate 
consideration of this issue by the Board.  
This issue is therefore REMANDED to the RO for the following 
action:

The RO should readjudicate the issue of 
an increased rating for service connected 
hearing loss in view of the grant of 
service connection for defective hearing 
in the right ear.  If the benefit sought 
remains denied, the issue of an increased 
rating for bilateral defective hearing 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


